DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 23-38 and 40-43 are allowed.
Claims 1-23 and 39 are cancelled.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/12/2021 has been considered in full by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims are allowed in view of the Amendments filed 4/12/2021. The claim now recites a practical application of the judicial exception which is transmitting the determined dose information to a dose setter which activates the delivery of the dose. The claims now recite administration of in insulin by a machine.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1631